DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Response to Amendment
Claims 1, 20, 29, 32, 33, 35, and 36 have been amended.  Claims 1-16 have been canceled.  Claims 17-36 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks (footnotes omitted):

Rejection of Claim 21 under 35 U.S.C. § 101


Claims 17-36 stand rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to non-statutory subject matter. This rejection is traversed. The Office Action alleges that the claims recite elements of a commercial interaction that falls under certain methods of organizing human activity and that there is no practical application or the claims fail to recite significantly more than the abstract idea recited therein.

First, the undersigned representative submits that claim 17 (and similarly claims 29 and 33) is not directed to a commercial interaction and certain methods of organizing human activity when properly considered under the Step 1 of the A/ice framework.

Claim 17 is literally claiming “processing, by the native wallet application, a transaction…” which is one example of an abstract element claimed.

The Federal Circuit, in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (hereinafter, “Enfish”) emphasized that the first step in Alice is a “meaningful one” and should not be based on a broad generalization of the claims untethered from the claim language. The Federal Circuit highlighted the same point in Bascom Global Internet v. AT&T Mobility LLC, 199 USPQ2d 1236 (Fed. Cir. 2016) (hereinafter, “Bascom’) and explained that the first step in Alice should involve an inventive inquiry in which the inventive aspects are identified and analyzed to determine whether the claim is directed to an abstract idea. Furthermore, in McRO y. Bandai Namco, 837 F.3d 1299, 1313 (Fed. Cir. 2016) (hereinafter, “McRO”), the Federal Circuit provided that “we have previously cautioned that courts ‘must be careful to avoid oversimplifying the claims’ by looking at them generally and failing to account for the specific requirements of the claims.” (citing Jn re TL] Commce'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016)).

Applicant is reminded of the current MPEP guidelines.  

From MPEP 2106.04(a)…
“To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” 

Therefore no longer relying on individual cases.  Enfish and McRO above did not recited abstract elements and Bascom improved computer technology itself with their Internet filtering.

Claim 17, as amended, recites several technical steps, which when properly considered as a whole, does not support the conclusion that claim 17 is directed to an abstract idea. More specifically, claim 17 recites, (1) “receiving, by a native wallet application executing on a user computing device, a user registration request from a user, wherein the user computing device comprises a secure subsystem comprising one or more secure elements and a secure operating system, the one or more secure elements comprising one or more hardware components” (2) “integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application,” (3) “sending, by the native wallet application, the user registration request to the third-party payment application integrated with the native wallet application,” (4) “receiving, by the native wallet application, user registration information via a user interface generated based on instructions from the third-party payment application,” (5) “providing, by the native wallet application, the received user registration information to the third-party payment application in response to receiving authorization for the user registration request via the one or more secure elements,” (6) “receiving, by the native wallet application, user account information for the user from a third-party payment server associated with the third-party payment application via the third- party payment application,” and (7) “processing, by the native wallet application, a transaction and using the user account information.” To consider these steps in an ordered combination and in their entirety and still reach the conclusion that claim 17 is directed to a commercial transaction, would constitute a prime example of the exact oversimplification against which the Federal Circuit has cautioned in the McRO case. Therefore, the undersigned representative respectfully submits that claim 17 is not directed to an abstract idea.

From MPEP 2106.04(a)…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).” 

The requirement is to identify specific limitations that fall into an abstract grouping.  The Examiner maintains there are multiple limitations recited that fall into an abstract grouping.

Further, a combination of abstract elements is still abstract.

Second, the undersigned representative previously argued that a proper analysis under Step 2A-prong II analysis of the 2019 Updated Guidelines on Subject Matter Eligibility Issued by the USPTO (Hereinafter, “Updated Guidelines”) leads to the conclusion that the alleged abstract idea recited in the claims is integrated into a practical application because the claimed features improve the functioning and security of existing mobile payment platforms.


Applicant should recite the specific claimed elements that are providing the improvement to computer or other technology.

In response and on page 5 of the Office Action, the examiner suggests that the improvements to the security and functioning of mobile payment platforms as described in the specification (paragraphs [0024] and [0025]) are not read into the claims and hence cannot be used to support the argument that the claims integrate the alleged abstract idea recited therein into a practical application. The undersigned representative respectfully disagrees for the following reasons.

The Updated Guidelines state:

The Updated Guidelines explicitly state (on page 11) that an indication of an abstract idea being integrated into a practical application is “if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.”

“if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. ”

Claim 17 is directed to a technological improvement to mobile payment platforms that allow a seamless integration of third-party payment applications with a native application on a mobile operating system to allow the third-party applications access to the devices’ underlying hardware and eliminate the need for opening separate payment-specific applications for initiating and completing a mobile payment transaction. This integration provides a number of technical advantages and improvements described in at least paragraphs [0024] and [0025] of the application, as field. For instance, paragraph [0024] provides:

“third-party payment applications can allow users to maintain a balance that they can add too or subtract from, or use to make payment requests or funds transfer requests. Currently, users use a third-party application to accomplish these tasks, but this increases the difficulty in executing a transaction and does not allow for access to features such as near-field communication (NFC) payments or fingerprint authentication. By giving a third- party payment application access to these hardware features, the third-party payment application can appear as if it is a native application to provide seamless integration, registration, and usage, without the need to open a separate payments-specific app.” 

Furthermore, paragraph [0025] provides:

“In one example, an improved system architecture allows presentation on a user interface on a mobile device for credit and debit transactions in a conversational view format, with Status updates that can reflect scheduled transactions and other recent transactions.  Various embodiments of this improved system architecture provide several improvements over existing system architectures; for example, they can allow for more accurate, real-time accounting information by logically separating subaccounts at a server that has increased visibility of financial transactions. The increased visibility improves the function of the computer by allowing more control over the computer network and transactions that occur over the network, as explained throughout this specification.”

From MPEP 2106.05(a)…
“During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g.MPEP § 716.09 on 37 CFR 1.132 practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.”

Therefore, if there is an improvement to technology, Applicant should cite where in the claims the new/improved technology is being recited.

Contrary to the assertion made in the Office Action, the security improvements described in paragraphs [0024] and [0025] are reflected in the claims because claim 17 includes components and steps that provide the improvement described. More specifically, claim 17 now recites, inter alia, the step of “integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application.” It is precisely this integration of the third-party payment application with the native wallet application that enables registration and usage of third-party application without the need to open a separate payments-specific application. Moreover, the security improvements are also reflected in claim 17 because the integration happens when the processor of the computing device operates in a secure mode. Therefore, based on the Updated Guidelines, claim 17 satisfies the requirement for integrating the alleged abstract idea into a practical application and imposes a meaningful limit on the judicial exception.

From Applicant’s Claim 17, where the Examiner will highlight in bold the non-abstract elements…
	
A method comprising:

receiving, by a native wallet application executing on a user computing device, a user registration request from a user, wherein the user computing device comprises a secure subsystem comprising one or more secure elements and a secure operating system, the one or more secure elements comprising one or more hardware components;

integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application:

sending, by the native wallet application, the user registration request to the third-party payment application integrated with the native wallet;

receiving, by the native wallet application, user registration information via a user interface generated based on instructions from the third-party payment application;

providing, by the native wallet application, the received user registration information to the third-party payment application in response to receiving authorization for the user registration request via the one or more secure elements;

receiving, by the native wallet application, user account information for the user from a third-party payment server associated with the third-party payment application via the third-party payment application; and

processing, by the native wallet application, a transaction using the user account information.

The receiving user registration request is abstract and also is insignificant extra-solution activity.

Further, a computing device comprising a secure subsystem comprising secure elements and secure operating system, where nothing is done with the secure operating system in the claim and the secure elements (no functional use of such devices), is respectfully not improving technology.

The integrating step is: 1) itself abstract; and 2) at a high level of generality, and 3) “when a processor is of the user computing device is operating in a secure mode”  is using contingent language that is not required, and 4) a processor operating in a secure mode is not claiming an improvement to technology itself. 

The providing step is also insignificant extra solution activity, itself abstract.  Receiving authorization via the secure elements is also at a high level of generality and not improving computer or other technology itself.  For example, mobile devices have SIM card data that is secured.

For the foregoing reasons described above, claim 17 is subject matter eligible under 35 U.S.C. §101. Claims 29 and 33 are also subject matter eligible under 35 U.S.C. §101 for the same reasons described above with reference to claim 17. Claims 18-28, 30-32, and 34-36 are also subject matter eligible under 35 U.S.C. §101 by virtue of their dependency from one of claims 17, 29, and 33.

Therefore, the undersigned representative respectfully requests reconsideration and withdrawal of the rejection of claims 17-36 under 35 U.S.C. §101.

If Applicant has new/improved security technology, it needs to be claimed.  What is claimed is at a high level of generality with no improvement to technology itself.  The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112 Rejection, pg. 13 of Remarks (footnotes omitted):

Rejection of Claim 21 under 35 U.S.C. § 112

Claims 17-36 stand rejected under 35 U.S.C. § 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Per the agreement reached during the interview, this rejection is rendered moot in view of the amendments made to claims 17, 29, and 33.

Therefore, the undersigned representative respectfully requests reconsideration and withdrawal of the rejection of claims 17-36 under 35 U.S.C. §112.

Withdrawn based on the claim amendments.  

Applicant argues 35 USC §103 Rejection, starting pg. 13 of Remarks:

Rejection of Claim 21 under 35 U.S.C. § 103

Claims 17-22 and 29-36 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Pub. No. 2018/0053170 to Brudnicki (hereinafter “Brudnicki”) in view of U.S. Pub. No. 2010/0145861 to Law (hereinafter “Law’).

Claim 28 stands rejected under 35 U.S.C. § 103 as being unpatentable Brudnicki in view of Law, and further in view of in view of U.S. Pub. No. 2014/0075567 to Raleigh (hereinafter “Raleigh’”).

As explained during the interview and summarized above, the undersigned representative submits that neither Brudnicki, nor Law, nor Raleigh, teach or suggest at least the feature “integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application,” as recited in claim 17.

Brudnicki alone is excellent prior art.

Integrating a wallet app with a third party payment app could be just about anything as there is no claimed basis as to how integrating happens (as long as there is some type of relationship between the two, it would read on integrating).  Also, as claimed, this only happens when a processor is operating in a secure mode, which is using contingent language, therefore may not even happen.

From Brudnicki…
Fig. 2, ref. 100 and 200 teaches “integrating” a wallet with a 3rd party app… 

    PNG
    media_image1.png
    301
    424
    media_image1.png
    Greyscale



Registering a wallet application…
“FIGS. 7A-C illustrate example communication flow for registration of CSM 420 and subsequent registration of one or more third party applications in accordance with example embodiments. In association with FIG. 7A, FIGS. 8A-I illustrate graphical user interfaces presented to a user by device 50 during and subsequent to registration. At element 702, a user may cause their portable communication device 50 to launch a third party application 200x. In some examples, the third party application may, at element 704, cause device 50 to present a welcome screen to the user. FIG. 8A illustrates an example welcome screen that may be presented during registration of a third party wallet application that includes a welcome message in field 802 and registration instructions in field 804. In other examples, CSM 420, instead of a third party application, may present the welcome screen. As would be understood by those skilled in the art having the present specification, drawings, and claims before them, the particular language presented in FIGS. 8A-J merely provide an example of the type of functions and/or language that may be used to accomplish the functionality intended for operation of the present invention.” [0062]

Registration process with CSM (card services module), 
“At element 706, a third party application may initiate a registration process with CSM 420. For example, the third party application may communicate a utilization request to CSM 420 to initiate registration. (In this regard, the third party application need not be an application that seeks to use CSM services. In fact, this third party application may be a module of the operating system (or even firmware) of the portable communication device. It is also possible for the CSM to launch, itself, at some pre-determined event or time, to achieve initial. trust provisioning.) At element 708, CSM 420 may cause device 50 to present terms of use (“ToU”) to the user for acceptance by the user of those terms. FIG. 8B illustrates an example graphical user interface presenting ToU for the third party application in field 806. If the ToU are manually accepted by the user, CSM 420 may continue with the registration process. An acceptance button is illustrated, however, as one of ordinary skill in the art having the present specification, drawings, and claims before them would understand, other methods for indicating acceptance that may or may not provide additional layers of security may be used.” [0063]

Where information may be from SIM card (secure element)…
“At element 710, CSM 420 may capture a device identifier of device 50. In an example, device identifier may be a phone number, a media access control (MAC) address, or other information used to address device 50 (usually uniquely to the individual device, but potentially portable between single devices (e.g. telephone numbers, SIM cards, etc.). CSM 420 may prompt the user to manually input the device identifier, may query a known storage location of the device 50 for the device identifier, or may query management server 780 for the device identifier.” [0064]

Therefore, a hypothetical combination of Brudnicki, Law, and Raleigh fails to render obvious the features recited in claim 17. Claims 29 and 33 recite features that are somewhat similar to those recited in claim 17. Therefore, a hypothetical combination of Brudnicki, Law, and Raleigh also fails to render obvious the features recited in claims 29 and 33 as well as claims 18-22, 28, 30-32, and 34-36 that depend from one of claims 17, 29, and 33.

The rejection is based on obviousness.  Law et al. was simply used to teach native or local application.  

Therefore, the undersigned representative respectfully requests reconsideration and withdrawal of the rejection of claims 17-22 and 28-36 under 35 U.S.C. §103.

The prior rejection is respectfully maintained.  Applicant has broadened their claims.  The prior art of Bruknicki alone teaches most of the claimed elements.

Claims 23-27
No art grounds of rejection of claims 23-27 have been set forth in the Office Action. Therefore, upon addressing the rejections of these claims under 35 U.S.C. §101, claims 23-27 would be allowable if rewritten in an independent form including the features of the base claim(s) from which they depend.


Noted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 17-36 are directed to a method, system or method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 17 as the claim that represents the claimed invention for analysis and is similar to system Claim 29 and product Claim 33.  
Claim 17 recites the limitations of:
	A method comprising:
receiving, by a native wallet application executing on a user computing device, a user registration request from a user, wherein the user computing device comprises a secure subsystem comprising one or more secure elements and a secure operating system, the one or more secure elements comprising one or more hardware components;
integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application:
sending, by the native wallet application, the user registration request to the third-party payment application integrated with the native wallet;
receiving, by the native wallet application, user registration information via a user interface generated based on instructions from the third-party payment application;
providing, by the native wallet application, the received user registration information to the third-party payment application in response to receiving authorization for the user registration request via the one or more secure elements;
receiving, by the native wallet application, user account information for the user from a third-party payment server associated with the third-party payment application via the third-party payment application; and
processing, by the native wallet application, a transaction using the user account information.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as commercial interactions (e.g. processing a transaction) or legal interactions in the form of agreements (e.g. sending user registration request to third-party payment application).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 17 and 33 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computing device, hardware components, processor, user computing device (Claim 17); processors, memory (Claim 29); computer readable storage media, processors, user computing device, hardware components (Claim 33).   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The native wallet and third-party applications appear to be just software for performing abstract functions.  The integrating the native wallet when a processor is operating in a secure mode is using contingent language and is not required to happen.  The secure operating system is not used in the claim and the secure elements comprising hardware components only for providing… in response to receiving authorization for the user registration request via the one or more secure elements…” which is therefore claimed at a high level of generality and incidental to providing user registration information.
See paragraphs [0085] and [0086] where various computers can be used to execute the software and various memories are used.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 17, 29, and 33 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Steps such as receiving, sending, receiving, providing and receiving, are insignificant extra solution activity.  The integrating step is contingent on “when a processor of the user computing device is in a secure mode,” therefore not required to even happen.  The step of “processing, by the native wallet application a transaction…” is itself abstract.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as send and provide, receive, and store are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 17, 29, and 33 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 18-28, 30-32, and 34-36 further define the abstract idea that is present in their respective independent claims 17, 29, and 33 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18-28, 30-32, and 34-36 are directed to an abstract idea.  Thus, the claims 17-36 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22 and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0053170 to Brudincki et al. in view of Pub. No. US 20100145861 to Law et al.
Regarding claims 17, 29, and 33
(claim 17) A method comprising:
receiving, by a native wallet application executing on a user computing device, a user registration request from a user, wherein the user computing device comprises a secure subsystem comprising one or more secure elements and a secure operating system, the one or more secure elements comprising one or more hardware components;

[No Patentable Weight is given to non-functional descriptive claim language of user computing device comprising a secure operating system as nothing is done with the secure operating system.]

{From Applicant’s specification on “registration request”…

“…In step 200, the native wallet application 221 can receive a registration request from the user. This request can be initiated, for example, by a user input, either a voice command, selection of a registration icon, or an attempt to make a purchase. The native wallet application 221 or the third-party payment application 222 can optionally request authorization to open an account via the secure subsystem 220 in step 201. In step 202, the thirdparty payment application can receive the registration request from native wallet application 221 and generate a user interface (step 203) to register a user. The user interface can optionally include accepting terms and conditions that a user must accept before registering. In step 204, the native wallet application can display the user interface and receive user registration information via the user interface. Such user registration information can include name, address, credit/debit card number, social security information, email address, usemame, and password. The user registration information can also include acceptance terms and conditions for applying to open an account, such as an online bank account, and it can also include a unique device ID, such as an IMEi or ICCID number. In the case that the user already has an account, the user can simply input a usemame and password to log into their account. The native wallet application 221 can then transmit the user registration information to the third-party payment application 222 (step 205), which can then transmit the user registration information to the third-party payment server 223 to open the account online…” [0037]

Therefore, a “registration request” could be just about anything (voice, selection of an icon, attempt to make a purchase) that allows for a user to enter registration information.

From Applicant’s specification regarding “native”…
“The two currently leading mobile platforms, iOS and Android, have corresponding native wallet applications that allow users to input information including their credit or debit card information or loyalty cards…” [0023]

“Embodiments can take advantage of various architectures for integrating third-party applications with native applications and native hardware to allow for benefits that would otherwise not be available. Native applications, typically developed by platform original equipment manufacturers (OEMs), cannot provide all of the features that third parties can, who have nearly limitless resources and expertise, that the OEM cannot match.” [0033]

Therefore “native” refers to mobile platform operating system or OEM provided wallets.
} 

Brudnicki et al. teaches:
Provisioning (requesting) a card into a wallet deployed on a user interface of a smart phone (on a user computer)…
“The user interface may be generated by wallet user interface 410 or a trusted third party application 200 supported by OpenWallet 100. As an example, FIGS. 4A and 4B, illustrate the provisioning of a “Charge-It Card” into the wallet using one exemplary wallet user interface 410 that may be deployed on a smart phone. Underlying either user interface, the card services module 420 preferably transmits the first six digits of the identified credit card (commonly referred to as the Bank Identification Number or BIN) to the secure element management server, which then validates the card issuer's compliance rules and facilitates a direct key exchange between the OpenWallet 100 (or Card Services Module 420) on the user's mobile device 50 and an appropriate credential issuer adapter server in an encrypted fashion as was previously known in the art.” [0048]

Fig. 4A teaches “ADD A NEW CARD” (therefore registration request)…


    PNG
    media_image2.png
    196
    230
    media_image2.png
    Greyscale


Device subsystem 150…
“…OpenWallet 100 can be thought of as a computer application that allows the consumer to see all credentials (e.g., card, coupon, access control and ticket data) stored in the device 50 (preferably in payment subsystem 150). OpenWallet 100 would also preferably track the issuers of all the credentials stored in the portable communication device's payment subsystem 150 and determine on an application-by-application basis whether that third party application should have permissions to view, select and/or change the credentials stored in the payment subsystem. In this manner, OpenWallet 100 also prevents unauthorized applications from accessing data stored in the payment subsystem 150, which they do not currently have permission to access.” [0036]

Where the subsystem (Fig. 2, ref. 150) is a security subsystem…


    PNG
    media_image3.png
    99
    292
    media_image3.png
    Greyscale



Fig. 2, ref. 100 and 200 teaches “integrating” a wallet with a 3rd party app… 

    PNG
    media_image1.png
    301
    424
    media_image1.png
    Greyscale


See Native below.

integrating, at least in part by the native wallet application and when a processor of the user computing device is operating in a secure mode, a third-party payment application with the native wallet application;
[No Patentable Weight is given to contingent language of “integrating… when a processor of the user computing device is operating in a secure mode…” as operating in a secure mode may never happen.]

{From Applicant’s teachings on “secure mode”…

“…Native OS 105 can be any operating system, such as Windows®, iOS®, or Android®; however, the native OS 105 can have modifications to interoperate with the secure native OS 115, which administers the secure subsystem 110. Monitor 116 can be used to switch threads operating on the processor (not illustrated) from operating in a secure or unsecure mode, depending on the permissions of a given application and thread running on the processor. If the processor is running in secure mode because the monitor 116 switched to the secure state, the thread can have access to secure element(s) 117, which can be a hardware component, such as an antenna (e.g., Bluetooth or NFC), a fingerprint reader, or a memory holding confidential information, such as fingerprint or credit card information.” [0034]

Therefore a thread is given a secure state based on permissions given to an application.}

Application 200 (third-party application) needs to interact with subsystem 150 (access to secure elements) by passing digital identifier, token, etc. (therefore permissions given to application for access) for wallet management and update (facilitating wallet integration)…
“In other words, when an application 200 or wallet user interface 410 needs to interact with the payment subsystem 150 it does so by passing a digital identifier (such as its Issuer ID or App ID), a digital token (i.e., Compile ID or Secret Token ID), the desired action, and any associated arguments needed for the action to the card services module 420. Card services module 420 verifies the digital identifier-digital token pair matches trusted application data in the secure data table (FIG. 6), and then would issue the one or more commands necessary to execute the desired action. Among the potential actions that may be used by applications 200 or wallet user interface 410 are those associated with: [0041] a. wallet management (e.g., setting, resetting or enabling wallet passcodes; get URL of OTA server; over-the-air registry provisioning; setting payment timing; increasing payment timing; set default card; list issuers, list supported credentials; set display sequence of credentials; set credential storage priority; create categories/folders; associate credentials with categories; memory audit; determine Secure Element (SE) for storage of credential; get Offers; update wallet status); [0042] b. credential management (e.g., add credential; view credential detail; delete credential; activate credential (for redemption/payment); deactivate credential; search credentials; list credential capability; set default credential; lock/unlock credential; require passcode access; get credential image; set access passcode); [0043] c. Secure Element (SE) Management (e.g., create security domains for issuers; rotate keys; load applications; update applications; wallet lock/unlock; SE lock/unlock); [0044] d. Personalization (e.g., add credential; delete credential; suspend/unsuspend credential; notification for issuer metadata update; notification for card metadata update).” [0040]

Registering a wallet application…
“FIGS. 7A-C illustrate example communication flow for registration of CSM 420 and subsequent registration of one or more third party applications in accordance with example embodiments. In association with FIG. 7A, FIGS. 8A-I illustrate graphical user interfaces presented to a user by device 50 during and subsequent to registration. At element 702, a user may cause their portable communication device 50 to launch a third party application 200x. In some examples, the third party application may, at element 704, cause device 50 to present a welcome screen to the user. FIG. 8A illustrates an example welcome screen that may be presented during registration of a third party wallet application that includes a welcome message in field 802 and registration instructions in field 804. In other examples, CSM 420, instead of a third party application, may present the welcome screen. As would be understood by those skilled in the art having the present specification, drawings, and claims before them, the particular language presented in FIGS. 8A-J merely provide an example of the type of functions and/or language that may be used to accomplish the functionality intended for operation of the present invention.” [0062]



Registration process with CSM (card services module), 
“At element 706, a third party application may initiate a registration process with CSM 420. For example, the third party application may communicate a utilization request to CSM 420 to initiate registration. (In this regard, the third party application need not be an application that seeks to use CSM services. In fact, this third party application may be a module of the operating system (or even firmware) of the portable communication device. It is also possible for the CSM to launch, itself, at some pre-determined event or time, to achieve initial. trust provisioning.) At element 708, CSM 420 may cause device 50 to present terms of use (“ToU”) to the user for acceptance by the user of those terms. FIG. 8B illustrates an example graphical user interface presenting ToU for the third party application in field 806. If the ToU are manually accepted by the user, CSM 420 may continue with the registration process. An acceptance button is illustrated, however, as one of ordinary skill in the art having the present specification, drawings, and claims before them would understand, other methods for indicating acceptance that may or may not provide additional layers of security may be used.” [0063]

Where information may be from SIM card (secure element)…
“At element 710, CSM 420 may capture a device identifier of device 50. In an example, device identifier may be a phone number, a media access control (MAC) address, or other information used to address device 50 (usually uniquely to the individual device, but potentially portable between single devices (e.g. telephone numbers, SIM cards, etc.). CSM 420 may prompt the user to manually input the device identifier, may query a known storage location of the device 50 for the device identifier, or may query management server 780 for the device identifier.” [0064]

sending, by the native wallet application, the user registration request to a third-party payment application integrated with the native wallet application;

{From Applicant’s specification on “third-party” applications…

“Examples of features enabled by embodiments herein include integrated thirdparty payment tools and payments-related services, including loyalty programs, communication applications, or map applications. Embodiments allow third-party payment applications to be seamlessly integrated into native wallet applications. These third-party payment applications can allow users to maintain a balance that they can add too or subtract from, or use to make payment requests or funds transfer requests. Currently, users use a third-party application to accomplish these tasks, but this increases the difficulty in executing a transaction and does not allow for access to features such as near-field communication (NFC) payments or fingerprint authentication. By giving a third-party payment application access to these hardware features, the third-party payment application can appear as if it is a native application to provide seamless integration, registration, and usage, without the need to open a separate payments-specific app.” [0024]

Therefore any third-party application that can perform payment functions read on the claim.}

Adding (sending to) payment types (registration) by applications (third-party applications)…
“The payment libraries 110 are preferably used by OpenWallet 100 to manage (and perform housekeeping tasks on) the secure element 120, interface with the system management back end, and perform over-the-air (OTA) provisioning via data communication transceiver (including its SMS channel), on the device 50. It is contemplated that the OTA data communications will be encrypted in some manner and an encryption key will be deployed in card services module 420. The payment subsystem 150 may be used to store credentials such as payment card, coupon, access control and ticket data (e.g., transportation, concert). Some of these payment types may be added to the payment subsystem by different applications 200 for use by those applications. In this manner, other third party applications (not shown) may be precluded from accessing the payment subsystem 150.” [0037]

“As noted above, OpenWallet 100 verifies the trusted status of any third party application 200 before that application is allowed access to the secure element 120 (or secure data store 115 and even preferably the meta data repository 125) on the portable communication device 50 to view, select and/or change secure data stored in the payment subsystem 150. In one approach noted above, this verification may be accomplished by accessing a local authorization database of permitted or trusted applications. In a preferred approach, the local authorization database in cooperates with a remote authorization database associated with one or more servers associated with system management back end 300.” [0050]

receiving, by the native wallet application, user registration information via a user interface generated based on instructions from the third-party payment application;

Fig. 4B and “Downloading Charge-It Card to Your Wallet” (receiving by the wallet user registration information via a user interface)…


    PNG
    media_image4.png
    325
    232
    media_image4.png
    Greyscale




providing, by the native wallet application, the received user registration information to the third-party payment application in response to receiving authorization for the user registration request via the one or more secure elements;

Fig 2, ref. 200 and 100, where OpenWallet communicates with 3rd Party Apps…


    PNG
    media_image5.png
    155
    327
    media_image5.png
    Greyscale



Determine (providing) by OpenWallet permissions (authorization) for change credentials (registration information) to the payment applications…
“As shown in FIG. 2, each portable communication device 50 may contain one or more third party applications 200 (e.g., selected by the consumer), an “open architecture” electronic wallet 100 (referred to below as an “OpenWallet”), payment libraries 110, secure element 120, NFC Baseband, a payment subsystem 150 (i.e., secure data store 115 and secure element 120), and diagnostic agent 170. OpenWallet 100 can be thought of as a computer application that allows the consumer to see all credentials (e.g., card, coupon, access control and ticket data) stored in the device 50 (preferably in payment subsystem 150). OpenWallet 100 would also preferably track the issuers of all the credentials stored in the portable communication device's payment subsystem 150 and determine on an application-by-application basis whether that third party application should have permissions to view, select and/or change the credentials stored in the payment subsystem. In this manner, OpenWallet 100 also prevents unauthorized applications from accessing data stored in the payment subsystem 150, which they do not currently have permission to access.” [0036]

receiving, by the native wallet application, user account information for the user from a third-party payment server associated with the third-party payment application via the third-party payment application; and

“As noted above, OpenWallet 100 verifies the trusted status of any third party application 200 before that application is allowed access to the secure element 120 (or secure data store 115 and even preferably the meta data repository 125) on the portable communication device 50 to view, select and/or change secure data stored in the payment subsystem 150. In one approach noted above, this verification may be accomplished by accessing a local authorization database of permitted or trusted applications. In a preferred approach, the local authorization database in cooperates with a remote authorization database associated with one or more servers associated with system management back end 300.” [0050]

“FIG. 6 is a block diagram of one potential implementation of one potential combination of local and remote authorization databases to enhance security of the card services module 420, secure element 120, and payment subsystem 150. As shown in FIG. 6, a User A/C Registry (or User Account Registry) may be associated with the server (or otherwise deployed in the cloud). The User A/C Registry may store the identification of the secure element 120 disposed in each user's portable device 50. Entries in the User Account Registry may be added for each user at any point in the process.” [0051]

processing, by the native wallet application, a transaction using the user account information.

Example of use information from wallet to implement a secure transaction…
“…The wallet user interface 410 provides a user interface through which a user may register, provision, access and/or use the information securely stored in association with the card services module 420 relating to the user's credentials. Because the wallet user interface 410 is separated from the card services module 420, the user may elect to use one of the third party applications 200 to manage information in the Card Services Module 420. As further shown in FIG. 4, metadata (such as credential logos (e.g., Amtrak®, MasterCard®, TicketMaster®, and Visa®) and affinity images (e.g., AA Advantage® and United Mileage Plus®)) may be stored in memory 125 for use by the third party apps 200 or wallet user interface 410 in rendering a more friendly user experience. As this metadata can be shared across application, the storage needed to implement secured transaction may be minimized.” [0045]

Native
Brudnicki et al. teaches mobile device applications.  They also teach wallet application and Apple and Android systems.  They do not teach a native wallet.

Law et al. also in the business of applications teaches:
Native application operable on devices…
“Payment provider services layer 300 comprises a server computer system 301 comprising one or more server computers and associated programming thereof to provide payment services to consumers and businesses. The functional components of such a system 301 may comprise an account management unit 306, a payment handling unit 308, a payment fulfillment unit 310, and a payment provider web service 312. Account management unit 306 may be configured to communicate via web service 312 with users via the Internet, either via wired connections, such as to provide an interactive website such as PayPal.com, or via wireless connections to mobile devices, such as to provide a service such as PayPal Mobile accessible by the devices via an Internet browser or a native or local application operable on the devices. Account management unit 306 is configured to receive user data, such as user credentials, such as a username and password, address, telephone, financial account or funding source information, account preferences, and other user data…” [0050]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Brudnicki et al. the ability to have native applications as taught by Law et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the financial benefit of using a native wallet, therefore buying a wallet is unnecessary.  Also, Brudnicki et al. teaches an open architecture wallet, where such a wallet could be used and provided by various devices as native to their systems.  Various systems benefit financially by being able to use an open source wallet.

Regarding claims 18, 30, and 34
(claim 18) The method of Claim 17, wherein the user computing device further comprises a normal subsystem separate from the secure subsystem, the normal subsystem comprising a native operating system.

Brudnicki et al. teaches:
Fig. 2 teaches Device with separate secure subsystem (ref. 115 and 120)…

    PNG
    media_image6.png
    240
    432
    media_image6.png
    Greyscale


Using Windows, etc (operating systems)…
“For example, the portable communication device technology platform may be Microsoft Windows Mobile, Microsoft Windows Phone 7, Palm OS, RIM Blackberry OS, Apple OS, Android OS, Symbian, Java or any other technology platform.” [0022]

Regarding claims 19, 31, and 35
(claim 19) The method of Claim 17, further comprising:

displaying, by the native wallet application, the user account information on the user interface in response to receiving authorization for displaying the user account information via the one or more secure elements. 

Brudnicki et al. teaches:
Access and using information securely stored…
“Various screen shots of one exemplary wallet user interface 410 that may be deployed on a smart phone are shown in FIGS. 4A, 4B, 4C and 4D. Among other things these figures illustrate the functionality of registering, provisioning, access and/or using information securely stored in association with the card services module 420. FIG. 4A depicts that the wallet can hold various credentials such as cards, coupons, tickets and more. FIG. 4A further depicts that multiple cards may be stored in the wallet 100. As shown in FIG. 4D, upon selecting the Visa® card from the screen illustrated in FIG. 4A, the wallet user interface opens another screen that provides an interface for the user to initiate a secure NFC payment transaction. As also depicted, the user interface may show balance and available credit information.” [0046]

Fig. 4D and display Visa balance (user account information)…

    PNG
    media_image7.png
    162
    274
    media_image7.png
    Greyscale


Regarding claims 20, 32, and 36
(claim 20) The method of Claim 17, wherein the hardware components comprise one or more of a fingerprint reader, a retina scanner, a camera, and an antenna.

Brudnicki et al. teaches:
Cellular phone (antenna)…
“The present invention provides a system and method that can be utilized with a variety of different portable communication devices, including but not limited to PDA's, cellular phones, smart phones, laptops, tablet computers, and other mobile devices that include cellular voice and data service as well as preferable access to consumer downloadable applications.” [0022] Inherent with a cellular phone is an antenna.

Regarding claim 21
The method of Claim 17, wherein the native wallet application receives the user account information for the user from the third-party payment server responsive to providing the received user registration information to the third-party payment server via the third-party payment application; and

Brudnicki et al. teaches:
Example of provisioning (receiving) charge-it card (user account information) from issuer (third-party payment server)…
“The user interface may be generated by wallet user interface 410 or a trusted third party application 200 supported by OpenWallet 100. As an example, FIGS. 4A and 4B, illustrate the provisioning of a “Charge-It Card” into the wallet using one exemplary wallet user interface 410 that may be deployed on a smart phone. Underlying either user interface, the card services module 420 preferably transmits the first six digits of the identified credit card (commonly referred to as the Bank Identification Number or BIN) to the secure element management server, which then validates the card issuer's compliance rules and facilitates a direct key exchange between the OpenWallet 100 (or Card Services Module 420) on the user's mobile device 50 and an appropriate credential issuer adapter server in an encrypted fashion as was previously known in the art.” [0048]

wherein the third-party payment server is configured to associate the user registration request with a user account.

Validate user’s credentials with credential issuer server…
“FIG. 5 illustrates one exemplary system architecture that may be utilized to provision credentials in the system. As shown, the user's portable communication device 50 is configured to communicate with a secure element management server and a credential issuer adapter server. The secure element management server (which may alternatively be known as a Card Application Management System) is configured to validate a user's credentials. For example, if the user wishes to store information relating to a credit card in the secure element 120 of device 50, they would input their credit card information via a user interface displayed on device 50.” [0047]

“…As shown in FIG. 6, a User A/C Registry (or User Account Registry) may be associated with the server (or otherwise deployed in the cloud). The User A/C Registry may store the identification of the secure element 120 disposed in each user's portable device 50. Entries in the User Account Registry may be added for each user at any point in the process.” [0051]

Regarding claim 22
The method of Claim 17, wherein the user computing device further comprises a native communication application that communicates with the third-party payment application and that further communicates with the secure subsystem to facilitate a payment transaction or to receive a payment.
[No Patentable Weight is given to intended use language of “to facilitate a payment or to receive a payment.]

Brudnicki et al. teaches:
Fig. 2, ref. 200 and NFC Baseband…


    PNG
    media_image8.png
    199
    340
    media_image8.png
    Greyscale


Device subsystem 150…
“…OpenWallet 100 can be thought of as a computer application that allows the consumer to see all credentials (e.g., card, coupon, access control and ticket data) stored in the device 50 (preferably in payment subsystem 150). OpenWallet 100 would also preferably track the issuers of all the credentials stored in the portable communication device's payment subsystem 150 and determine on an application-by-application basis whether that third party application should have permissions to view, select and/or change the credentials stored in the payment subsystem. In this manner, OpenWallet 100 also prevents unauthorized applications from accessing data stored in the payment subsystem 150, which they do not currently have permission to access.” [0036]

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2014/0075567 to Raleigh et al.
Regarding claim 28
The method of Claim 17, wherein the third-party payment application integrated with the native wallet application has permission to operate a thread on the processor in the secure mode via the secure operating system.

The combined references teach security.  They do not teach threads or security modes.

Raleigh et al. also in the business of security teaches:
Secure with permissions (modes) for process/thread/program (thread on a processor) and OS security…
“In some embodiments, the term "secure" refers to having one or more of rights, permissions, privileges, properties, authority, protection, etc. associated with one or more of elements, such as a process/thread/program execution, memory, access to system resources, communication with other system/user processes, etc. For example, a secure memory could refer to a secure partition (or alternatively secure directory, file) of an on-chip or off-chip RAM, ROM or non-volatile memory. For example, a root user or system user may have permission to write a software component in a secure partition but a third-party app may not. For example, a secure process/thread/program could refer to a system process/thread/program which may have high execution priority and protection from being killed by the system in low memory situations or from being killed by other process (such as users and root-enabled applications) or run as a persistent application which prevents the OS from placing this process in the background, or higher priority at boot time. For example, a secure process/thread/program may have monitor or control the actions of other applications (for example, prevent launch or monitor data usage, such as to manage an active service plan). For example, a secure process/thread/program may have access to system resources, such as the camera, network access, or the ability to read/write/install/remove software components of a secure system partition. For example, a secure process may have permissions to share data with an OS/Kernel module or execute in the same process/thread/program with a OS/Kernel module or being called (for example with a hook or callback or API) and inherit at least a subset of the OS/Kernel permissions/properties/etc. In some embodiments, the term secure refers to software or hardware security. In some embodiments, secure process/memory/execution/etc. is assisted with one or more of a key, certificate, password or credential (for example application identifier). In some embodiments, there is two or more levels of security, for example a system security and a device user security (for example system apps vs. third-party apps may be stored in different partitions or execute with different levels of access to system resources or privileges). In some embodiments, there are at least 3 levels of security, for example a system/OS/OEM level, a carrier/service provider/MVNO level and a device-user level. In some embodiments, the at least 3 levels of security enable a carrier/service provider/MVNO to integrate functionality/components with a device OS/OEM platform having access to a subset of the OS/OEM platform memory/execution resources necessary to augment the OS/OEM functionality without being deleted/overwritten by a use of the device.” [0118]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to operate a thread on a processor as taught by Raleigh et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Raleigh et al. who teaches the benefits of using threads for security purposes.  

Prior Art Search

A prior art search was conducted for claims 23-27 but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693